Ingraham, P. J. (dissenting):
I dissent. I think the service was in substantial compliance with sections 442 and 443 of the Code of Civil Procedure, and the failure to serve the notice was a mere irregularity which could be supplied by the court. Where the complaint and a copy of the order directing service by publication were served on the defendant with the summons a separate notice as provided for by section 442 of the Code was unimportant. That notice was required when the summons was published, to inform the defendant as to the date and place of filing of the order providing for the service by publication. Where a copy of the order is served on the defendant personally it supplies the information which the notice would give. The notice is only required to state that the summons was served on the defendant pursuant to the order of the judge granting the order of publication, with date and place where the order was filed. Now these facts, appeared, by the order itself, a copy of *220which was served on the defendant with the summons and complaint. I think, therefore, there was a substantial compliance with the provisions of the Code, and the service was good under the principle stated by the Court of Appeals in Mishkind-Feinberg Realty Co. v. Sidorsky (189 N. Y. 402). I think, therefore, the order should be affirmed.
Clarke, J., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Order to be settled on notice.